DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2013/0320548 to Carpenter et al. (hereinafter “Carpenter”).
Regarding claims 1 and 19, Carpenter illustrates in at least figures 9-11 with associated text:
A package, wherein the package comprises:
a carrier 102;
electronic components 104 (Carpenter illustrates one component, but a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 VI. B.) mounted on the carrier;
an encapsulant 118 at least partially encapsulating the carrier and the electronic components;
a clip 908 (a clip is defined by the instant specification paragraph [0041] as an electrically conductive plate) connected to upper main surfaces of the electronic components; and
an electrically conductive bulk connector 904 which is electrically connected with and mounted above the electronic components; 
wherein the bulk connector comprises a plurality of cooling fins 910, 1002.
Regarding claim 5, Carpenter illustrates in figure 9 the electrically conductive bulk connector 908 is arranged outside of the encapsulant 118, in particular is arranged entirely outside of the encapsulant.
Regarding claim 8, Carpenter illustrates in figure 9 the clip 908 is connected to an upper main surface of the carrier 102.
Regarding claim 9, Carpenter discloses in paragraph [0017] the carrier 102 comprises one of the group consisting of a leadframe (lead frame), and a thermally conductive and electrically insulating sheet covered on both opposing main surfaces with an electrically conductive layer.
	Regarding claim 11, Carpenter illustrates in figure 10 the connector (heat spreader) 1000 is a metal block, in particular a square metal block.  Carpenter does not show a cylindrical metal block.  However a change in size and shape is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04 IV.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 are rejected under 35 USC § 103 as being unpatentable over Carpenter as applied to claim 1 above, and further in view of German Patent Application Publication No. DE 19902462 to Strack et al. (hereinafter “Strack”) with an English translation.
Regarding claim 2, Carpenter is discussed above, it does not specifically show the electronic components are semiconductor dies, in particular identical semiconductor dies.  Carpenter illustrates in figures 1 and 3A and discloses on page 4 of the English translation (highlighted) the electronic components 1, 2 are semiconductor dies, in particular identical semiconductor dies.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Carpenter to have identical semiconductor dies.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 3, Strack discloses on page 4 of the English translation each of the semiconductor dies 1, 2 comprises an integrated transistor, in particular a field effect transistor (FET).
Regarding claim 4, Strack discloses in figure 3A and on page 4 of the English translation the electronic components 1, 2 are configured and connected to provide a half-bridge function.


Claim 14 is rejected under 35 USC § 103 as being unpatentable over Carpenter as applied to claim 1 above, and further in view of US Patent No. 6,054,759 to Nakamura.
Regarding claim 14, Carpenter is discussed above, it does not specifically show an electronic device, wherein the electronic device comprises: a mounting base 14a, particularly a printed circuit board; and a package mounted on the mounting base.  Nakamura illustrates in figures 3 and 4 an electronic device, wherein the electronic device comprises: a mounting base, particularly a printed circuit board (PCB, col. 4, lines 34-39); and a package 2, 9 mounted on the mounting base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Carpenter to have a package mounted on a PCB.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.


Allowable Subject Matter
Claims 6-7, 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 6,492,202 to Lober et al. illustrates the claimed invention except it does not disclose at least an encapsulation.
US Patent Application Pub. No. 20160104654 to Ushijima et al. illustrates the claimed invention except at least the connector is electrically conductive.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738